In an action to recover damages for personal injuries, etc., arising from negligence, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated October 26, 1992, which denied his motion to set aside a jury verdict in favor of the defendants.
Ordered that the order is affirmed, with costs.
The plaintiff, by failing to object to the verdict as inconsistent before the jury was discharged, did not preserve that argument for appellate review (see, e.g., Barone v City of Mount Vernon, 170 AD2d 557). In any event, the verdict was not inconsistent (see, Barry v Manglass, 55 NY2d 803). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.